Title: On Partial Repeal, 7 February 1770
From: Franklin, Benjamin
To: 


For the Gazetteer.
Permit me to make a few short remarks on what is said in your paper of Feb. 5, by one who signs himself A Merchant. He begins by observing, “It is very extraordinary to hear people crying out, ‘we are all ruined for want of a trade to America; and if the late acts respecting it are not totally repealed, we must all starve or leave the country.’” Thus he acknowledges this general cry to be an existing present fact; and if it be nevertheless true, that “The trade of this country was never in a more flourishing state,” as he roundly asserts, I must agree with him, that there being such a cry is, indeed, “very extraordinary.”
If the working hands in the manufactories have been, as he says, for some time fully employed, let me ask him, may not that be partly owing to the public declarations of the Ministry, immediately after the late sessions of parliament, that early in the ensuing sessions the anti-commercial duties should be repealed? Has not this encouraged the employers to keep their hands at work, that they might have a stock of goods beforehand, to pour into America as soon as the trade should be opened? If they gave credit to those declarations, is it right not to disappoint them, by a total non-compliance, or an inefficient compliance by halves? Will such a conduct prevent a very grievous loss to all such deluded employers? Will it restore the lost business and affluent commissions of the merchants of London trading to that country? Is it certain, that the West Indian islands (at present a great market for our manufactures) will not another year accede to the North American agreements, either voluntarily with a view of recovering their rights, or of necessity, from the North Americans refusing otherwise to trade with and supply them.
Having informed us that the journeymen of all trades are now in full employ, he founds upon it this important advice: “Let not this great kingdom give up that prerogative, which the most solemn determinations have confirmed its right to assert.” Does not this writer know, that repealing a particular tax, is by no means giving up a right to tax where we have such a right? Does he not know, that the declaration of the Ministry was, that they would propose the repeal of the duties, as being anti-commercial, not as being contrary to the rights of America, nor in favour of the people there, or in compliance with any demand or request of their’s? Is it then to be wondered at, if they should not be quite satisfied with an incompleat repeal, which was never intended to satisfy them? But what does he mean by solemn determinations confirming our rights? One would imagine the point had been litigated before some indifferent impartial Tribunal, which, after due hearing of the parties, had decided against America in favour of Britain. If one of the parties, without overhearing the other, has determined for itself that it is in the right, can it be supposed that the other will ever conceive itself bound by such determination? But he apprehends “the Americans will rise in their demands, in proportion as they find our government disposed to attend to their complaints, and that nothing less than giving up all right to tax the colonies, will ultimately satisfy them.” And suppose we should give them this satisfaction, together with a clear, intelligible constitution, that we and they may know what we are henceforth to do and expect for and from each other; if thereby a good understanding is established between the two countries; if mutual commerce is restored; if by this commerce, and by their voluntary grants, we gain infinitely more from them with their good will, than we could have levied by force; and if the general strength of the nation is at the same time increased by our union, to the terror of our enemies; where will be the great damage of our relinquishing a right we can never exercise to advantage; and by which, in only attempting to exercise it, we have already lost more in one year, than we are likely to gain in fifty?
The Grenvillenians, who have done all this mischief, would terrify us (in case of a repeal) with the apprehensions of imaginary future demands from the Americans. If I am well informed, as I think I am, they desire no more than to be put into the situation they were in before these new-fangled projects took place; I mean with regard to the exercise of their rights. I do not believe they will insist, as some suppose, on our refunding the money we have extorted from them (as they call it) under colour of law; they know it is all consumed in the new officers salaries, and that there is no ripping of guts; and they may well fear it would put us into too great a passion. A collector on the King’s highway, who had rifled the passengers in a stage coach, desirous to shew his great civility, returned to one a family seal, to another a dear friend’s mourning ring, which encouraged a third to ask a watch that had been his grandmother’s? “Zounds, says he, have you no conscience? presently you will all expect your money again! a pack of unreasonable dogs and b——s; I have a great mind to blow your brains out.”
Another Merchant
